IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 August 19, 2008
                                No. 07-10748
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

DARIUS NIGEL SAULS

                                           Plaintiff-Appellant

v.

MARTHA E MAES; KELLY J SOOTER; ALAN N DANNER; THERESA L
HENDRICK; NARCISO A SANCHEZ; KENDALL T RICHERSON

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:06-CV-291


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Darius Nigel Sauls, Texas prisoner # 917032, appeals from the dismissal
of his 42 U.S.C. § 1983 complaint as malicious. Sauls argues that the district
court erred in dismissing his complaint as duplicative of the complaint in case
no. 06-CV-276. Sauls reasserts his arguments that his civil rights were violated
by verbal threats, false disciplinary proceedings, and seizures of his property
from his cell.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10748

      Sauls does not argue, much less show, that the instant suit does not
duplicate the claims in district court case no. 06-CV-276. Thus, Sauls has not
shown that the district court abused its discretion in determining that the
lawsuit was repetitious and, therefore, malicious. See Bailey v. Johnson, 846
F.2d 1019, 1021 (5th Cir. 1988); See also Pittman v. Moore, 980 F.2d 994, 994-95
(5th Cir. 1993); Wilson v. Lynaugh, 878 F.2d 846, 850 (5th Cir. 1989).
      Sauls’s appeal is without arguable merit and is therefore dismissed as
frivolous. See 5th Cir. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th Cir.
1983). The district court’s dismissal of Sauls’s complaint and the dismissal of
this appeal as frivolous count as two strikes for purposes of 28 U.S.C. § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). The dismissal
by the district court of case no. 06-CV-276 as frivolous and for failure to state a
claim also counts as a strike under § 1915(g). See Adepegba, 103 F.3d at 387-88.
Because Sauls has now accumulated three strikes, he is barred from proceeding
in forma pauperis in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he “is under imminent danger of serious physical
injury.” § 1915(g).
      APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                        2